Citation Nr: 1222350	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling prior to March 10, 2011, and as 30 percent disabling thereafter.

3.  Entitlement to a rating in excess of 10 percent for sarcoidosis.

4.  Entitlement to a compensable evaluation for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to January 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The Veteran was scheduled to testify during a personal hearing at the RO in March 2011 but withdrew his hearing request in a signed statement dated that month.  The Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

The matters of increased ratings for PTSD, sarcoidosis, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 1, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of his appeal as to his claim for a compensable evaluation for a skin rash is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to his claim for a compensable evaluation for a skin rash and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim for a compensable evaluation for a skin rash is dismissed.


REMAND

First, remand is required to obtain VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).
The record reflects that the RO reviewed medical evidence not currently available for appellate consideration.  In a June 2010 signed statement, the Veteran reported that he currently attended regularly scheduled classes for his PTSD at the VA medical center (VAMC) in Birmingham Alabama.  In its June 2011 statement of the case regarding an increased initial rating for PTSD, and supplemental statement of the case (SSOC) regarding increased ratings for bilateral hearing loss and sarcoidosis, the RO noted review of VAMC Birmingham treatment records dated from October 2009 to April 2011.  The Board is unable to locate these records.  The claims file contains records dated through December 2009 and the Virtual VA electronic file does not include any VA medical records.  Prior to appellate consideration of the Veteran's case, VA medical records dated since December 2009 must be obtained and associated with the claims file.

Second, remand is required for an audiological evaluation.  When a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity", including "functional effects caused by a hearing disability."  38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the Veteran was afforded VA audiological examinations in August 2006 and March 2011 that included objective audiometric testing.  However, no description of any functional effects caused by service-connected hearing disability was included.  Consequently, the claim must be remanded for a complete audiological examination.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all additional VA treatment records dated from December 2009 to the current date have been scanned and associated with the virtual claims file, or if unavailable, have been obtained and associated with the paper claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should inform the Veteran that he may provide alternative forms of evidence. 

2. Obtain records from any non-VA medical provider identified by the Veteran and associate them with the claims file.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The RO should forward the Veteran's claims file to the VA examiner to be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, that shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner is requested to render an opinion regarding the functional effects caused by the Veteran's service-connected bilateral hearing loss and the impact of the Veteran's bilateral hearing loss on his employment and daily life, if any.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


